DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1, 3-4, 6-7, 9-10, 15, 18, 24-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US. Pat. App. Pub. 2012/0138074) in view of Dube et al (US. Pat. App. Pub. 2008/0029110) - as evidenced by Carlsen et al (“Ginkgo Biloba Supplements”), Li et al (US. Pat. App. Pub. 2013/0146073) and Kakimoto et al (US. Pat. No. 6,146,638).
Regarding independent claim 1, and dependent claims 3-4, 6-7, 9-10, 15 and 18, Cantrell et al discloses a dissolvable smokeless tobacco composition configured for insertion into the mouth of a user. The composition includes a tobacco material along with a sugar alcohol (i.e., isomalt) and natural gum binder (i.e., gum arabic) base component, wherein the composition is in the form of a pastille (see abstract)(corresponding to the claimed “a smokeless tobacco product configured for insertion into the mouth of a user of the product, the smokeless tobacco product comprising a dissolvable or meltable base 
Cantrell et al states that the relative amount of tobacco material present within its smokeless tobacco composition may vary, but tobacco material is typically the predominant ingredient of anywhere from 25 to about 60 dry weight percent (see para. [0029])(corresponding to the claimed “the tobacco material is present in an amount of at least about 0.2% of the total dry weight of the smokeless tobacco product”).
Cantrell et al discloses that at least a portion of the tobacco material which comprises the smokeless tobacco pastille can have the form of an aqueous tobacco extract (see para. [0028])(corresponding to the claimed “wherein the tobacco material is in the form of an extract”; the “wherein the tobacco material is a tobacco-derived nicotine solution” recitation of claim 15).
Cantrell et al discloses that, in addition to particulate tobacco components, additives of its invention may be provided in a powder or granulated form for mixing with the tobacco material formulation (see para. [0043])(corresponding to the claimed “wherein both the botanical material is…in the form of…particulate plant material”).


 Cantrell et al does not disclose that its smokeless tobacco composition includes botanical selected from the group consisting of hibiscus, rose hip, yerba mate, guayusa, yerba santa, bacopa monniera, gingko biloba, withania somnifera, and combinations thereof, it does state that materials of its smokeless tobacco composition can be combined/mixed/replaced (in part) with other materials or ingredients (i.e., additives) such as botanical particulates (i.e., herbal particulates)(see para. [0066]). Further, Dube et al discloses additives (antioxidants) and, as such, shows that they are known to be incorporated into smokeless tobacco compositions. It specifically lists gingko biloba and green tea as such an additive, and further states that said botanicals can be added in an amount that is at anywhere from about 1 - 40 percent of the total dry weight of the 
While Dube et al is silent as to the ORAC index value of the gingko biloba (antioxidant) that is contained in its tobacco material formulation, Carlsen et al serves as evidence that gingko biloba has a total ORAC value of 358.50 (µmol TE)/g. Hence (absent any indication to the contrary), the gingko biloba of the modified Cantrell et al/Dube et al composition would inherently exhibit the same values (corresponding to the claimed “wherein the botanical material has an ORAC index value of at least about 250 (µmol TE)/g or a FRAP index value of at least about 250 (µmol Fe2+)/g”; the µmol TE)/g or greater” recitation of claim 3; the “wherein the botanical material has an ORAC index value of about 1000 (µmol TE)/g or greater” recitation of claim 4; the “wherein the botanical material has a FRAP index value of about 500 (µmol/Fe2+)/g or greater” recitation of claim 6; the “wherein the botanical material has a FRAP index value of about 1000 (µmol/Fe2+)/g or greater” recitation of claim 7).
Also, while Cantrell et al/Dube et al is silent as to the FRAP value of its smokeless tobacco composition, it follows to reason that the addition of green tea extract to the tobacco formulation would increase the overall FRAP value of the resulting composition. Further,  the Li et al reference teaches that tobacco can be treated, prior to harvest/curing, in order to provide a resulting tobacco product with lower levels of tobacco-specific nitrosamines (TSNA’s) and increased levels of anti-oxidants during curing (see para. [0045]). Hence, it would have been obvious to one having ordinary skill in the art at the time of the invention to have chosen to adapt the treatment steps proposed in Li et al to the tobacco material in the formulation of Cantrell et al/Dube et al and then optimize these treatment steps to arrive at the claimed FRAP values after determining that said values result in a smokeless tobacco composition having optimal µmol TE)/g or a FRAP index value of at least about 50 (µmol/Fe2+)/g”; and the “wherein the smokeless tobacco product has an ORAC index value of at least about 50 (µmol TE)/g or a FRAP index value of at least about 80 (µmol/Fe2÷)/g” recitation of claim 9).
Lastly, the modified Cantrell et al/Dube et al/Li et al tobacco product does not specifically state that the antioxidant component of its smokeless tobacco composition may be provided in the form of a residual of an evaporated botanical juice, or that said juice if fermented; however, the Kakimoto et al reference teaches that not only does garlic provide anti-oxidant benefits, but that a fermented garlic composition (made from pressed garlic juice which is ultimately heated/dried and further processed) has even more-heightened anti-oxidant activity and is also useful for treatment and prevention of cancer and other diseases (see abstract; col. 2, lines 51-67 and Examples). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to add a fermented garlic composition, made in accordance with the disclosure in Kakimoto et al, in order to provide superior antioxidant benefits to the resultant modified smokeless tobacco composition of Cantrell et al (corresponding to the 
Regarding claim 24, as stated above, Cantrell et al discloses a dissolvable smokeless tobacco pastille which may have at least about 30 dry weight % sugar alcohol (isomalt) and also maltitol  (see para. [0011] and Example 4)(corresponding to the "wherein the sugar alcohol of the dissolvable or meltable base formulation comprises isomalt, and the base composition further comprises maltitol” recitation of claim 24).
Regarding claims 25-31 and 33, Cantrell et al discloses that lipids can be provided in its smokeless tobacco composition, in addition to sugar alcohol as a filler component and at least one binder (arabic gum) (see paras.[0005], [0013], [0033], [0036], Example 4). While Cantrell et al is silent regarding the amount of lipid, it would have been obvious to one having ordinary skill in the art at the time of the invention to have arrived upon the claimed amount after routine experimentation to find the optimal amount (corresponding to the “wherein the base composition is a meltable formulation comprising a lipid having a melting point of about 36°C to about 45°C” recitation of claim 25; the “wherein the base composition comprises the lipid in an amount of about 30% by weight or greater, and a filler in an .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US. Pat. App. Pub. 2012/0138074) in view of Dube et al (US. Pat. App. Pub. 2008/0029110) - as evidenced by Carlsen et al (“Ginkgo Biloba Supplements”) - and Li et al (US. Pat. App. Pub. 2013/0146073), further in view of Essen et al (US. Pat. App. Pub. 2009/0065013).
The smokeless tobacco pastille of Cantrell et al/Dube et al/Li et al fails to mention rooibos as the anti-oxidant that can be used in its product; however, the Essen et al reference teaches that other botanicals, such as rooibos, can also be added to oral products in the tobacco industry (see para. [0037],[0100]). Hence, it would have been obvious to one having .
Allowable Subject Matter
Claims 34-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
-The closest prior art of record fails to teach or reasonably suggest a smokeless tobacco product with the combination of properties and features claimed including a tobacco material and a botanical material wherein the botanical material is selected from the group consisting of hibiscus, rose hip, yerba mate, guayusa, yerba santa, bacopa monniera, gingko biloba, withania somnifera, and combinations thereof and wherein at least a portion of that botanical material is provided in the form of a residual of an evaporated botanical juice, and wherein the botanical juice is fermented.
Response to Arguments
Applicant has filed an amendment to the claims on October 18, 2021. The accompanying “Remarks” indicate that Applicant now believes that the that botanical material is provided in the form of a residual of an evaporated botanical juice - which is also fermented. In other words, the botanical material that is selected from the above-claimed group, must also be provided, in part, in the form of a residual of an evaporated, fermented botanical juice. So, not only must the botanical material be a member of the claimed group, but a portion of that same botanical material must be in the form of the residual of its evaporated, fermented botanical juice. As currently amended, only independent claims 34-36 meet this requirement. Independent claim 1 does not because while requiring that a (first) botanical material be a member of the above-claimed group, it does not require that its further (second) botanical material - in the form of a residual  any) evaporated, fermented botanical juice, i.e. a fermented garlic juice residual as cited in the Kakimoto reference (see abstract; col. 2, lines 51-67 and Examples). As clearly indicated in the above prior art rejection, it is deemed that the rejection of claims 1, 3-4, 6-7, 9-10, 15, 18, 24-31 and 33 over Cantrell et al in view of Dube et al - as evidenced by Carlsen et al (“Ginkgo Biloba Supplements”) - and Li et al and Kakimoto et al (US. Pat. No. 6,146,638) is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/DIONNE W. MAYES/Examiner, Art Unit 1747               


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747